Citation Nr: 1414405	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1969 to August 1971.  

This case originally comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the case in January 2010, February 2012, and November 2013.  The requirements of the remands having been fulfilled, the Board may properly proceed to adjudicate the case.  

In May 2012, the Veteran testified before the undersigned Acting Veterans Law Judge sitting in Washington, DC via video conference hearing.  The hearing transcript is not associated with the record. 

In a June 2012 letter, the Board notified the Veteran that the hearing transcript was unavailable and offered to provide another hearing.  In a response received by VA in July 2012, the Veteran indicated that he did not wish to appear at another hearing.  His hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(e) (2013).  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's October 2013 informal hearing presentation is located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran's hypertension is less likely than not incurred in or aggravated by his service, did not manifest within the one year presumptive period or for many years thereafter, and is less likely than not proximately due to or aggravated by his service-connected PTSD.  

2.  The Veteran's diabetes mellitus is less likely than not incurred in or aggravated by his service, did not manifest within the one year presumptive period or for many years thereafter, and is less likely than not proximately due to or aggravated by his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

2.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2006, August 2007, March 2008 and July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The Veteran's claims were most recently readjudicated in January 2014.

VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in February 2013 with an addendum opinion in December 2013.  There is no additional evidence that need to be obtained.  

Merits of the Claim

The Veteran seeks service connection for hypertension and diabetes mellitus.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the weight of the evidence is against the claims of service connection for both disabilities.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension and diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board may also consider secondary service connection.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Here, the Veteran is claiming his hypertension and diabetes mellitus are secondary to his service-connected PTSD.  Therefore, the Board must also determine whether there is evidence of a nexus or relationship between the two issues on appeal and the service-connected PTSD.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

After service hypertension was diagnosed in 2005.  Elevated blood sugar was shown in November 2005 and diabetes was diagnosed in February 2007.  

There is no record of diabetes or hypertension in service or within one year of discharge.  There is also no evidence of either disability until 2005, over 30 years after service.  The Veteran claims he found out about his hypertension in service when he got his sick slip for an unrelated diagnosis.  The slip, dated in April 1971,  is in the record, but there is no mention of hypertension.  While the Veteran is competent to report symptoms and a simple medical condition, hypertension and diabetes mellitus are not simple medical conditions that he is competent to identify.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As he is not competent the matter of whether his statements are credible is not reached.  

Thus the record shows that hypertension and diabetes mellitus were not noted in service and the first diagnoses were over 30 years after service.  Therefore they do not meet the presumptions or continuity of symptomology standards set out under 38 C.F.R. § 3.309; 38 C.F.R. § 3.303(b) and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

On the February 2013 VA examination the examiner stated that the Veteran's hypertension and diabetes mellitus disabilities did not start in service, but rather decades later.  The examiner noted that the Veteran has well-established risk factors for these disabilities, such as aging, family history, obesity, dietary factors and endocrine disorders.  Therefore, the examiner concluded that the disabilities were less likely than not related to the Veteran's service or caused by his service-connected PTSD.  

The examiner issued an addendum opinion in December 2013.  There, he opined that the Veteran's disabilities were less likely than not aggravated by his service-connected PTSD.  The examiner stated that his review of the treatment data showed a lack of correlation between the PTSD and the disabilities at issue.  The examiner noted that objective lab data and use of prescription drugs show a lack of aggravation beyond the natural progression of the disabilities.  For example, he noted that there was a severe increase in the Veteran's PTSD symptoms, but that the Veteran's lab readings for diabetes mellitus and blood pressure remained the same.  The examiner also stated that physiologically, stress only causes a transient, not sustained, response in the adrenergic system.  He explained that means the effects are also transient.  Therefore, "psychiatric conditions do not have a causal (or aggravation) effect" on the Veteran's hypertension or diabetes mellitus.  Rather, they are due to sustained elevations in blood pressure and blood sugar.  The examiner also reiterated that the Veteran has several established risk factors for his disabilities.  Lastly, the examiner cited 8 medical sources for his conclusions.  Because the examiner's rationale is thorough and supported by medical literature, the Board finds it highly probative.  The examination and addendum together supply nexus opinions on direct service connection, secondary service connection and aggravation, along with sufficient rationale to support each.  

The Veteran supplied VA with several lay buddy statements.  They do note that he experiences high levels of stress.  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of hypertension and diabetes mellitus fall outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 , 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   In April 2013 the Veteran stated that when he wakes up from his nightmares, he checks his blood pressure and that it is always 100/95 or higher.  The Veteran claims that his nightmares agitate him and elevate his blood pressure to stroke level.  Although he is competent to describe his symptoms and their onset, his statements regarding the conditions' etiology are of limited probative value because this determination involves complex medical questions.  Id.  As the Veteran is not competent the determination of whether his statements are credible is not reached.   Because the preponderance of the evidence is against the claims, service connection must be denied.


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD, is denied.  

Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected PTSD, is denied.  




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


